 

Exhibit 10.20

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT is entered into on this 10th day of
November 2015, by and between David Anderson (“EMPLOYEE”) and Ballantyne Strong,
Inc. (“COMPANY”). For purposes of this Agreement, EMPLOYEE and COMPANY shall be
collectively referred to as the “Parties.”

 

EMPLOYEE was employed by COMPANY as an at-will employee and pursuant to his
December 20, 2013 Executive Employment Agreement (“EMPLOYMENT AGREEMENT”), his
employment will be terminated effective November 6, 2015 without Cause. Pursuant
to Section 17 of the EMPLOYMENT AGREEMENT, EMPLOYEE shall resign from any
COMPANY office as of the Termination Date. This termination is without Cause as
defined in the EMPLOYMENT AGREEMENT. EMPLOYEE agrees and understands that the
EMPLOYMENT AGREEMENT is hereby terminated, but that certain provisions of that
EMPLOYMENT AGREEMENT continue to survive pursuant to Section 15 of the
EMPLOYMENT AGREEMENT, including, but not limited to, Sections 11 and 13. COMPANY
has offered, and EMPLOYEE has agreed to accept, these separation benefits in
exchange for a release from EMPLOYEE, which shall be governed by the terms and
conditions of this Separation and Release Agreement set forth below.

 

1. Employment and Insurance Coverage Dates. EMPLOYEE’S separation from
employment with COMPANY is hereby acknowledged and agreed to be effective at the
close of business on November 6, 2015 (“Termination Date”). EMPLOYEE’S health
insurance benefits will cease on November 30, 2015, subject to EMPLOYEE’S right
to continue his health insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). EMPLOYEE’S participation in
all benefits and incidents of employment including, not limited to, accrual of
bonuses, vacation and paid time off, ceases as of the Termination Date.

 

2. Separation Payments. On the first payday that occurs after the date which is
ten (10) days after the date on which this Agreement becomes effective and no
longer revocable (“the Initial Payment Date”), COMPANY agrees to begin to pay
and EMPLOYEE agrees to accept separation payments in the gross amount of
$130,154.00 (“Separation Payments”), as set forth below. All Separation Payments
shall be subject to deductions and applicable withholding, including federal and
state income taxes, Medicare and FICA amounts, and EMPLOYEE’S portion of
healthcare premiums during the severance period. The Separation Payments consist
of: 1) EMPLOYEE’S base salary for a period of six (6) months in the gross amount
of $90,000.00 (which shall be paid over a six-month period in accordance with
the COMPANY’s typical payroll schedule); and 2) a single lump-sum payment in the
gross amount of $40,154.00 (in lieu of EMPLOYEE’s 2015 bonus payment) which
shall be paid, subject to withholdings, on the Initial Payment Date. In
addition, the Company shall pay the employer portion of EMPLOYEE’s health care
costs for a period of six (6) months through COBRA, if EMPLOYEE elects COBRA
coverage. EMPLOYEE acknowledges that the Separation Payments are more than that
to which he is legally entitled.

 

3. Unemployment Benefits. It is understood and agreed that COMPANY will not seek
to disqualify EMPLOYEE from receiving unemployment compensation benefits for
which he may otherwise be entitled and that for purposes of such unemployment
benefits, EMPLOYEE’S separation from employment shall be treated as a
termination without cause. COMPANY does not control the ultimate determination
for an award of unemployment benefits, and it will respond truthfully to
requests for information from the appropriate state agency. COMPANY will not
appeal any award of unemployment compensation to EMPLOYEE.

 



 1 

 

 

4. 401(k) Retirement Plan. It is understood and agreed that EMPLOYEE did
participate in a retirement plan offered by COMPANY and therefore COMPANY has no
further obligation to withhold any deductions nor make any contributions to any
such plan on behalf of EMPLOYEE. Therefore, for purposes of the retirement plan,
EMPLOYEE is no longer considered an employee and voluntary contributions will
not be withheld from the separation payment.

 

5. Release of Claims. EMPLOYEE agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to EMPLOYEE by
the COMPANY and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). EMPLOYEE, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, duty, obligation, demand, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that EMPLOYEE may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

a. any and all claims relating to or arising from EMPLOYEE’S employment
relationship with the COMPANY, EMPLOYEE’S EMPLOYMENT AGREEMENT, the termination
of that relationship, or the failure or refusal to provide EMPLOYEE with any
benefits pursuant to any employee benefit plan or arrangement maintained,
administered, sponsored, or funded by the COMPANY;

 

b. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

c. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act;; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974 (including
but not limited to any claim for denial of benefits, interference with benefits,
or breach of fiduciary duty); the Worker Adjustment and Retraining Notification
Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; any and
all amendments to any such laws; and other applicable federal, state, or local
fair employment and anti-discrimination statutes not listed above;

 

d. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

e. any and all claims for attorneys’ fees and costs.

 



 2 

 

 

EMPLOYEE agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including, but not limited to, EMPLOYEE’S right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
COMPANY (with the understanding that any such filing or participation does not
give EMPLOYEE the right to recover any monetary damages against the COMPANY;
EMPLOYEE’S release of claims herein bars EMPLOYEE from recovering such monetary
relief from the COMPANY).

 

6. Acknowledgment of Waiver of Claims under ADEA. EMPLOYEE acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. EMPLOYEE agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. EMPLOYEE acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which EMPLOYEE was already
entitled. EMPLOYEE further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement will not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event EMPLOYEE signs this Agreement and returns it to the
COMPANY in less than the 21-day period identified above, EMPLOYEE hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

7. Confidentiality. EMPLOYEE agrees that the existence of this Agreement and its
terms and conditions are to be held in strict confidence. EMPLOYEE further
agrees not to disclose the existence or terms of this Agreement to any past,
present or future agent or employee of COMPANY or any other individual or entity
except EMPLOYEE’S spouse, his tax consultants, accountants and attorneys, state
and federal taxing authority (if required and upon request), or as may be
otherwise required by law. This provision will not prevent EMPLOYEE from
disclosing the fact that COMPANY employed him through November 6, 2015.

 

8. No Claims. EMPLOYEE represents that he has not filed any complaints or
lawsuits against COMPANY with any court and that he will not do so at any time
hereafter involving COMPANY and relating to any matter arising prior to the date
of this Agreement. EMPLOYEE likewise represents that he has not suffered any
discrimination on account of his age, sex, national origin, marital status or
any other protected status and none of these has been an adverse factor used
against him by COMPANY; that he has not suffered any job-related wrongs or
injuries for which he might still be entitled to compensation or relief such as
an injury for which EMPLOYEE might receive a workers’ compensation award in the
future; EMPLOYEE has not been denied any leave to which he is legally entitled;
EMPLOYEE acknowledges that he has reported workplace injuries or illnesses, if
any; EMPLOYEE has no knowledge of any wrongdoing by the COMPANY that would
subject COMPANY to any harm, civil or criminal; EMPLOYEE acknowledges that he
has been paid in full for all hours worked and there is no compensation or
benefits owed to him whatsoever other than the specific payments set forth in
this Agreement; and that EMPLOYEE has provided no information, oral or in
writing, to anyone that involves any wrong doing, civil or criminal, by COMPANY
that has not been disclosed in writing to COMPANY.

 



 3 

 

 

9. COMPANY Property. EMPLOYEE understands and agrees that he shall return any
and all COMPANY files, keys, equipment and any and all documents and property
belonging to COMPANY. EMPLOYEE further states that he has not retained any
documents or electronic information or data, or any copies thereof, belonging to
COMPANY, other than his laptop and iPad, which the COMPANY has permitted
EMPLOYEE to retain, subject to the devices being reviewed and cleaned by the
COMPANY’s IT department. EMPLOYEE further states that he has not damaged,
marred, spoiled, ruined or otherwise destroyed any property, equipment or
electronic files belonging to COMPANY and acknowledges that COMPANY may hold
EMPLOYEE liable for any damage caused by EMPLOYEE to the property, equipment and
electronic files belonging to COMPANY, whether such damage is currently known or
subsequently discovered after EMPLOYEE’S separation of employment. EMPLOYEE’S
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to EMPLOYEE by the EMPLOYEE,
developed or obtained by EMPLOYEE in connection with his employment with the
COMPANY, or otherwise belonging to the COMPANY.

 

10. Trade Secrets and Confidential Information/COMPANY Property. EMPLOYEE
reaffirms and agrees to observe and abide by the terms of the General
Confidentiality Obligations set forth in the COMPANY’S employee handbook,
specifically including the provisions therein regarding nondisclosure of the
COMPANY’S trade secrets and confidential and proprietary information, and
non-solicitation of COMPANY employees. Moreover, EMPLOYEE reaffirms that
confidentiality obligation set forth in his EMPLOYMENT AGREEMENT.

 

11. Non-disparagement. EMPLOYEE agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from soliciting for business or interfering with the contracts and relationships
of any of the Releasees have with their current or former customers.

 

12. Non-solicitation; Cooperation. EMPLOYEE agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement, EMPLOYEE
will not directly or indirectly solicit any of the COMPANY’S employees to leave
their employment at the COMPANY. EMPLOYEE reaffirms the Non-Solicitation
obligation contained in his EMPLOYMENT AGREEMENT. Nothing herein, including the
confidentiality and non-disparagement provisions, shall be construed to limit
EMPLOYEE’S right to (1) respond accurately and fully to any question, inquiry or
request for information when required by legal process or (2) disclose
information to regulatory bodies. EMPLOYEE is not required to contact the
COMPANY before engaging in such communications. EMPLOYEE agrees that he will use
his best efforts to cooperate with the COMPANY and its counsel and to be
available to provide such truthful testimony and other information at such times
as are reasonably requested of EMPLOYEE.

 

13. Non-admission of Liability. The Parties agree that the promises contained in
this Agreement are not to be construed as any admission of any liability on the
part of either Party arising out of EMPLOYEE’s employment or termination. By
signing this document, the Parties intend to avoid any action arising out of or
related to the employment or employment termination of EMPLOYEE.

 

14. Acknowledgment of Understanding. EMPLOYEE hereby declares, agrees, and
warrants that he: (a) understands the terms set forth herein; (b) voluntarily
accepts without coercion or duress those terms for the purpose of obtaining the
separation benefits as promised herein and providing the full release of all
claims against COMPANY and (c) was advised by COMPANY to consult with an
attorney of his own choosing prior to the execution of this Agreement.

 



 4 

 

 

15. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.

 

16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the COMPANY and EMPLOYEE concerning the subject matter of
this Agreement and EMPLOYEE’S employment with and separation from the COMPANY
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and EMPLOYEE’S relationship with the COMPANY, with the
exception of those provisions of the EMPLOYMENT AGREEMENT that survive
termination of employment. EMPLOYEE acknowledges that he is not otherwise
entitled to the payments and benefits provided in this Agreement unless he
executes and does not revoke this Agreement. Each Party is responsible for its
own costs, expenses and attorneys’ fees incurred in preparation of this
Agreement. Acceptance of the terms of this Agreement must occur no earlier than
November 6, 2015 and no later than November 26, 2015. EMPLOYEE agrees that any
modifications, material or otherwise, made to this Agreement at any time by
EMPLOYEE or COMPANY prior to the Effective Date, and even after the Termination
Date, do not restart or affect in any manner the original 21-day consideration
period provided in section 19.

 

17. No Oral Modification. This Agreement may only be amended in a writing signed
by EMPLOYEE and the COMPANY’S Chairman.

 

18. Binding Effects/Venue. This Agreement shall be binding upon the Parties, as
well as their successors, assigns, heirs, beneficiaries and designees. This
Agreement shall be construed and enforced in accord with the laws of the State
of Nebraska without application of Nebraska’s choice of law rules and
principles. The Parties acknowledge and agree that the exclusive venue for any
proceeding or action to enforce this Agreement or any provision thereof shall be
in a Federal or State Court of competent jurisdiction in the State of Nebraska
located in Omaha, Nebraska.

 

19. Rescission Rights/Effective Date. EMPLOYEE understands that this Agreement
will be null and void if not executed by him within twenty-one (21) days of the
Termination Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after EMPLOYEE signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”). To be effective, this revocation must be in writing and
delivered to the COMPANY’S Director of Human Resources, within this seven (7)
day period. If sent by mail, the revocation must be: (1) postmarked within the
seven (7) day period; (2) properly addressed to COMPANY; and (3) sent by
certified mail, return receipt requested.

 

I understand that if I revoke this Agreement as outlined above, that this
Agreement will not be effective or enforceable and that I will not be eligible
to receive any severance benefits under this Agreement or otherwise.

 



 5 

 

 

BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT HE HAS RECEIVED THIS SEPARATION
AGREEMENT AND RELEASE ON NOVEMBER 5, 2015 AND HAS READ AND UNDERSTANDS ALL OF
ITS TERMS. EMPLOYEE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING THE AGREEMENT. EMPLOYEE UNDERSTANDS THAT WHETHER OR NOT HE
CONSULTS WITH AN ATTORNEY IS HIS DECISION. EMPLOYEE UNDERSTANDS THAT A SIGNED
COPY OF THIS AGREEMENT MUST BE RECEIVED BEFORE 4:30 P.M. CST ON THE 21ST DAY
FOLLOWING HIS RECEIPT OF THIS AGREEMENT IN ORDER TO BE ELIGIBLE TO RECEIVE ANY
SEPARATION BENEFITS. FURTHER, EMPLOYEE ACKNOWLEDGES THAT THIS AGREEMENT IS
EXECUTED VOLUNTARILY AND WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND THAT HIS
DECISION TO SIGN IT IS BASED ON THE WRITTEN PROVISIONS AND NOT ON ANY OTHER
STATEMENT BY OR ON BEHALF OF COMPANY OR THE OTHER RELATING TO MY EMPLOYMENT OR
ANY OTHER MATTER.

 

IN WITNESS WHEREOF the parties have entered into this Agreement on the 10th day
of November, 2015.

 

EMPLOYEE                 /s/ David Anderson           STATE OF NEBRASKA     )   
  ) ss. COUNTY OF DOUGLAS     ) 

 

The foregoing instrument was acknowledged before me this 10th day of November,
2015 by David Anderson.

 

  /s/ notary signature   Notary Public

  

COMPANY

  

By: /s/ Nathan Legband   Name: Nathan Legband   Title: CFO  

  

The foregoing instrument was acknowledged before me this 10th day of November,
2015 by Nathan Legband, an Officer of COMPANY a Delaware corporation, on behalf
of the Company.

 

  /s/ notary signature   Notary Public

 

 6 

 

 